DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 19-20, 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, there is no support in the original disclosure for a lid configured to be coupled to the base and/or a cover configured to be coupled the base.  In particular, the original disclosure is silent regarding any coupling of the base to the lid/cover and thus it constitutes new matter.  Regarding claim 23, there is no support in the original disclosure for each sidewall of the trunk including an upper surface and thus it constitutes new matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 19-20 as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,521,748 to Layne in view of US Patent no. 4,697,699 to Schneider and US Patent No. 2,885,137 to Guyer.
Regarding claim 1, Layne discloses a box (Fig 2) comprising a base (10), a first pair of opposed side walls (16) and a second pair of opposed sidewalls (17) extending from the base, the first pair of opposed sidewalls each including a first ledge (17a) and the second pair of opposed sidewalls each including a second ledge (16b), the second ledges located at a distance relative to the base less than distance of first ledge from base, a cover (11) configured to be coupled to the base, the cover having an upper surface coupled to a first pair of sides (24) and a second pair of sides (23), a length of the first pair being less than a length of the second pair since the box is rectangular.  Layne further discloses second pair of side walls (24) each having a 
Regarding claim 19, the modified Layne further discloses second ledges of opposed sidewalls each including a curved central section (17b) to match and interlock with the curvilinear portion (24a).
Regarding claim 20, Layne further discloses second pair of sides (23) of the cover (11) having a first width proximate upper surface of the cover and second width proximate lower edge that is less than first width (due to openings 23b on the lower edge).

Claim 21-22, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 1,357,519 to Russell in view of US 2015/0321832 to Bankowski.

Regarding claim 22, Russell further discloses trunk (1) and cover (2) both having rectangular cross section (Fig 1).

Regarding claims 25, Russell further teaches second pair of sides (7) having a first width proximate upper surface (6) of cover (2), a second width proximate lower edge and being less than first width.  In particular, the first width is greater than the second width since the second width curves inwards.
Regarding claim 26, Russell further discloses second pair of sides (7) having a interface (at 10) between first and second width that is curvilinear.
Regarding claim 27, the modified Russel teaches the box of claim 21 but does not teach ledges of second pair of sidewalls of the trunk having a curved central section.  However, Bankowski further teaches curved central section (28a) on ledge (30a) of trunk (12).  One of ordinary skill in the art would have found it obvious to incorporate a curved central section to the ledge of Russsell as taught by Bankowski in order to provide a score vent to vent the container.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Bankowski and Schneider.
Regarding claim 23, the modified Russell teaches the box of claim 21 but does not teach sidewalls of the trunk having an upper surface and a lid positioned below the cover and extending over upper surface of each sidewall.  However, Schneider discloses a box (Fig 1) and in particular discloses a trunk (1) having sidewalls with an upper surface (14) which lid (23) extends over and also positioned below a cover (7).  One of ordinary skill in the art would have found it .

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that none of the references teach cover with a lower edge having the recited portions.  However, this is not persuasive since Guyer and Bankowski discloses covers of boxes where lower edges of the cover comprise two horizontal portions and a curvilinear portion in between the horizontal portions.  One of ordinary skill in the art would have found it obvious to incorporate such portions to the lower edges of the Russell or Layne covers in order to facilitate lift or venting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/               Examiner, Art Unit 3735